IN THE COURT OF APPEALS OF TENNESSEE

                            AT KNOXVILLE




RONALD STEPHEN SATTERFIELD,          ) C/A NO. 03A01-9805-CV-00162
                               FILED
                              October 13, 1999

                             Cecil Crowson, Jr.
                            Appellate Court Clerk
SR.,                                 )
                                     )
            Plaintiff-Appellee,      )
                                     )


                               )
       v.                      ) APPEAL AS OF RIGHT FROM THE
                               ) KNOX COUNTY CIRCUIT COURT
                               )
                               )
                               )
                               )
GARY LONG and                  )
RICHARD M. SMITH,              )
                               ) HONORABLE DALE C. WORKMAN,
          Defendants-Appellants.) JUDGE




                     CONCURRING OPINION

            I concur in the majority opinion authored by Judge

Goddard.    I write separately to disassociate myself from the

following statement in the opinion:              “It is

well-settled...that expert opinions must be based upon a

reasonable degree of certainty.”          I adhere to the position

expressed by me in the case of Reel v. Crawley, C/A No.

03A01-9402-CV-00071, 1994 WL 399566 (Tenn.App. E.S., filed at




                                                                     Page 1
Knoxville August 2, 1994) (Susano, concurring opinion).     In

that case, I opined that an “expert’s testimony that the nexus

between an event and an injury is probable or, stated a

different way, more likely than not, is all that is or should

be required.”   Having said this, I hasten to add that I agree

with the majority’s conclusion that Dr. Justice’s testimony

was speculative and that the trial court acted within its

discretion in refusing to allow it into evidence.



                                  _____________________________
                                  Charles D. Susano, Jr., J.




                                                                  Page 2